Title: General Orders, 24 November 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Novr 24th 1775
Parole Newport.Countersign Providence


Capt. William Hubbel of Col. Webbs Regiment, tried at a late General Court Martial for “behaving in a low, scandalous, and unofficerlike manner”—The Court having acquitted the prisoner—The General orders him to be released.
Capt. Gray of Col. Brewers Regiment, tried at a General Court Martial, whereof Col. Enoch Poor was president, for “dissuading the Soldiers from inlisting, therein acting the part of Tory & Enemy to his country”—The Court thinking proper to acquit the prisoner—The General orders him to be released.
